Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 1 of 40 PageID 1591




                                                                                  1
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 2 of 40 PageID 1592




                                                                           2
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 3 of 40 PageID 1593




                                                                           3
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 4 of 40 PageID 1594




                                                                           4
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 5 of 40 PageID 1595




                                                                           5
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 6 of 40 PageID 1596




                                                                           6
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 7 of 40 PageID 1597




                                                                           7
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 8 of 40 PageID 1598




                                                                           8
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 9 of 40 PageID 1599




                                                                           9
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 10 of 40 PageID 1600




                                                                          10
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 11 of 40 PageID 1601




                                                                          11
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 12 of 40 PageID 1602




                                                                                   12
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 13 of 40 PageID 1603




                                                                          13
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 14 of 40 PageID 1604




                                                                          14
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 15 of 40 PageID 1605




                                                                                   15
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 16 of 40 PageID 1606




                                                                          16
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 17 of 40 PageID 1607




                                                                          17
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 18 of 40 PageID 1608




                                                                          18
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 19 of 40 PageID 1609




                                                                          19
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 20 of 40 PageID 1610




                                                                          20
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 21 of 40 PageID 1611




                                                                          21
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 22 of 40 PageID 1612




                                                                          22
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 23 of 40 PageID 1613




                                                                          23
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 24 of 40 PageID 1614




                                                                          24
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 25 of 40 PageID 1615




                                                                          25
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 26 of 40 PageID 1616




                                                                          26
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 27 of 40 PageID 1617




                                                                          27
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 28 of 40 PageID 1618




                                                                          28
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 29 of 40 PageID 1619




                                                                          29
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 30 of 40 PageID 1620




                                                                          30
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 31 of 40 PageID 1621




                                                                          31
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 32 of 40 PageID 1622




                                                                          32
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 33 of 40 PageID 1623




                                                                          33
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 34 of 40 PageID 1624




                                                                          34
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 35 of 40 PageID 1625




                                                                          35
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 36 of 40 PageID 1626




                                                                          36
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 37 of 40 PageID 1627




                                                                          37
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 38 of 40 PageID 1628




                                                                          38
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 39 of 40 PageID 1629




                                                                          39
Case 6:18-cv-01606-GAP-GJK Document 103 Filed 11/21/19 Page 40 of 40 PageID 1630




                                                                          40
